Citation Nr: 1625658	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-48 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a left ankle fracture, status post-surgical repair.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1994 to October 1998 with additional service in the Marine Corps Reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  In the April 2010 rating decision, the RO increased the Veteran's service-connected left ankle fracture, status post-surgical repair, to a compensable evaluation of 10 percent disabling, effective January 5, 2010.

In August 2013, the Veteran testified at a Board hearing before the undersigned.  


FINDING OF FACT

For the entire appeal period, the Veteran's left ankle fracture, status post-surgical repair has been manifested by pain, and, at most, moderate limitation of motion, without marked limitation of motion, ankylosis, malunion of the os calcis or astragalus, or astragalectomy.


CONCLUSION OF LAW

For the entire appeal period, the criteria for an increased rating in excess of 10 percent for left ankle fracture, status post-surgical repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5271 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains the Veteran's service treatment records, lay statements, hearing testimony, and VA examination reports.  

The Veteran was afforded VA examinations most recently, in September 2015 (pursuant to the January 2015 Board Remand).  See Stegall, 11 Vet. App. 268.  The opinion considered all the pertinent evidence of record, to include the statements of the Veteran, in order to adequately assess the nature and severity of the Veteran's left ankle.  See Stegall, 11 Vet. App. 268.  Accordingly, the Board finds that the September 2015 examination is adequate with regard to the appeal of an increased rating for left ankle.  

There is no indication of relevant, outstanding records that would support the Veteran's claim decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   

At the Veteran's hearing, the issue on appeal was identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided on appeal.  There has been substantial compliance with all duties to notify and assist and to adjudicate the claim would not cause any prejudice to the Veteran.

II. Analysis

The Veteran filed the instant claim for an increased rating for a left ankle fracture, status post-surgical repair in January 2010, seeking an evaluation in excess of the noncompensable evaluation then assigned.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes (DCs). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Orthopedic Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 
38 C.F.R. § 4.40 (2015).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id.  

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. 
§ 4.45 (2015).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The Court has held that when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain). In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id.  at 206. The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

The Veteran contends that he is entitled to a higher disability rating for a left ankle fracture, status post-surgical repair.  Such disability has been rated under 38 C.F.R. § 4.71a, Code 5271, as 10 percent disabling, effective January 5, 2010.  

Under Diagnostic Code 5271, ankle disability with moderate limitation of motion warrants a 10 percent rating.  A 20 percent rating is assigned for ankle disability with marked limitation of motion.  Id., DC 5271.  Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

During an April 2010 VA examination, the Veteran complained of persistent intermittent pain on the lateral aspect of his left ankle that had become worse over the last two years.  On a scale of one to 10, he rated his pain intensity on average between eight and nine.  He had minimum pain upon current examination.  He reported that his pain was aggravated by cold weather and prolonged walking and standing.  He reported no swelling.  The Veteran was employed as a police officer.  He had no difficulty performing his job duties and he was independent in the activities of daily living.  At times, he used an ankle brace but he did not use other braces or assistive devices.  He did not report additional limitation following repetitive use or during flare ups.  He did not report incapacitating episodes during the past 12-month period.  He did not report a history of tumor or inflammatory arthritis.  Upon physical examination, the Veteran's left ankle demonstrated a well-healed lateral surgical incision measuring approximately 7 centimeters by 0.5 centimeters.  There was no tenderness or palpation over the surgical incision.  There were no skin adhesions.  There was tenderness to palpation over the anterolateral aspect of the ankle.  There was no edema or erythema.  Left ankle range of motion reflected dorsiflexion of 0 to 5 degrees without pain.  Plantar flexion was 0 to 30 degrees without pain.  Following three repetitive range of motion, no pain was elicited.  The range of motion remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.  Anterior drawer testing was negative.  Gait was normal with assistive device.

During a September 2010 VA examination, the Veteran reported taking Motrin to alleviate his left ankle pain and that he would keep it elevated because it was swollen by the end of the day.  He woke up at night because of the pain, which was a throbbing pain.  He was able to run adequately, but it hurt to run with the pain. He wore a brace when playing softball, which was intermittent.  He stated that the pain was stable.  Physical examination revealed no active swelling or synovitis.  He had full range of motion of the joints.  There was no point tenderness.

The Veteran was afforded a VA examination in November 2012.  The Veteran reported that he had sprained his ankle twice since his in-service surgery of his left ankle.  He stated that he experienced persistent dull pain in the left ankle and that the pain was aching in nature with occasional stabbing pain at the fracture site.  He reported resting and taking over-the-counter pain medications for relief.  The Veteran denied that flare-ups impacted the function of his ankle.  Range of motion measurements after repetitive use testing resulted in plantar flexion of 45 degrees or greater and dorsiflexion of 45 degrees or greater.  There was no additional limitation in range of motion of the left ankle following repetitive use testing.  The Veteran did not have any functional loss and/or functional impairment of the left ankle.  Muscle strength testing was normal.  There was no joint instability or ankylosis.  The examiner noted the Veteran's 10 centimeter linear scar lateral malleolus, which was not painful and/or unstable and not greater than 39 square centimeters.  He denied the use of assistive devices.  X-rays did not reveal degenerative or traumatic arthritis.  The examiner indicated that the Veteran's ankle condition did not impact his ability to work.  She noted that the Veteran had persistent and intermittent left ankle pain.

In May 2015, the Veteran underwent another VA examination to assess the current nature and severity of his left ankle.  He stated that he experienced persistent dull pain in the left ankle and that the pain was aching in nature with occasional stabbing pain at the fracture site.  He had not been prescribed any new medication.  Initial range of motion testing was noted as abnormal or outside of normal range.  Dorsiflexion was 0 to 15 degrees and plantar flexion was 0 to 40 degrees.  The range of motion did not contribute to a functional loss.  Dorsiflexion range of motion exhibited pain but did not result in or cause functional loss.  There was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue described as lateral joint tenderness.  The Veteran was able to perform repetitive use testing with at least three repetitions.  He was examined immediately after repetitive use over time and the examiner found that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over time.  Muscle strength testing was normal.  He did not have atrophy or ankylosis.  The examiner suspected ankle instability or dislocation.  Anterior drawer and talar tilt testing was negative.  The examiner noted the scar on the Veteran's left lateral ankle measuring six centimeters in length and one centimeter in width.  He reported occasional use of a brace.  Arthritis was not found on x-ray.  Arthritic changes at tibiotalar joint were unchanged compared to previous studies.  The examiner indicated that the Veteran's left ankle did not impact his ability to perform any type of occupational task.  

Most recently, in September 2015, the Veteran was afforded another VA examination.  He was able to perform repetitive use testing with three repetitions.  Left ankle post-test range of motion resulted in plantar flexion of 45 degrees or greater and dorsiflexion of 20 degrees or greater.  He did not have additional limitation in range of motion of the ankle following repetitive use testing.  He did not have any functional loss and/or impairment of the ankle.  

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 10 percent for the Veteran's residuals of a left ankle fracture is not warranted.  A higher rating for limitation of motion of the ankle pursuant to Diagnostic Code 5271 requires marked limitation of motion.  See 38 C.F.R. § 4.71a.  In this case, the evidence shows that the Veteran's range of motion for his ankle was at its most restricted, dorsiflexion to 5 (April 2010 VA examination) but most recently, 20 degrees (September 2015 VA examination) and plantar flexion to 30 degrees (April 2010 VA examination) but most recently 45 degrees (September 2015 VA examination).  Thus, the medical evidence documents that the service-connected left ankle fracture, status post-surgical repair is productive of, at most, moderate limitation of motion of the ankle under Diagnostic Code 5271.

The Board has considered additional loss of function per 38 C.F.R. § 4.40, DeLuca, supra.  The Veteran's additional symptoms include pain, tenderness, and instability.  The Board acknowledges that, at his May 2015 VA examination, the Veteran exhibited pain, suspected ankle instability or dislocation and lateral joint tenderness.    The Board notes, however, such did not result in functional loss that more nearly approximates marked limitation of ankle motion.  Specifically, at such time, examination revealed plantar flexion to 40 degrees and dorsiflexion to 15 degrees.  The range of motion did not contribute to a functional loss.  Dorsiflexion range of motion exhibited pain but did not result in or cause functional loss.  Moreover, the Veteran was able to perform repetitive use testing with at least three repetitions with no additional limitations in range of motion.  The Veteran reported the occasional use of a brace but the examiner indicated that the Veteran's left ankle did not impact his ability to perform any type of occupational task.  Based on the objective evidence demonstrating that the Veteran's additional symptoms do not result in additional functional loss, the Board finds that the evidence of record does not show additional functional limitation due to these symptoms that is tantamount to the marked degree of limitation required to achieve the higher 20 percent evaluation.  38 C.F.R. § 4.71a, Code 5271.  As such, a higher evaluation based on limitation of motion is not warranted.  Id. 

The Board has also considered the applicability of other, potentially applicable diagnostic criteria for rating the Veteran's left ankle disability, but finds that no higher rating is assignable any other diagnostic code.  There is no competent evidence of record documenting the presence of any ankylosis in the ankle or its equivalent so an increased or separate rating is not warranted under Codes 5270 or 5272.  Also, as there is no competent evidence demonstrating that the service-connected disability is manifested by malunion of the os calcis or astragalus, or astragalectomy.  Therefore, Codes 5273 are 5274, respectively, are inapplicable.   See 38 C.F.R. § 4.71a.  Indeed, the most recent September 2015 VA examination documented no history of the aforementioned disorders.  Furthermore, the left ankle disability also has not been shown to involve any other factors warranting evaluation under any other provisions of VA's rating schedule. 

Additionally, the Board has considered the Veteran's statements that a higher disability rating is warranted for his left ankle fracture, status post-surgical repair.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptomatology relating to his residuals of a left ankle fracture because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners who examined him during the current appeal and who have provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left ankle fracture, status post-surgical repair.  Accordingly, entitlement to an increased rating in excess of 10 percent for the Veteran's service-connected left ankle fracture, status post-surgical repair must be denied.  In so finding, the Board adds that there is no evidence that this disability has exceeded the current rating assigned at any time during the period on appeal.  Therefore, there is no basis for any staged rating.  Fenderson v. West, 12 Vet. App. 119 (1999).
Other Considerations

After a careful review of the available diagnostic codes and the pertinent lay and medical evidence of record, a separate or higher evaluation is not warranted under any other potentially applicable code for the Veteran's left ankle fracture, status post-surgical repair.  Schafrath, 1 Vet. App. 589 (1991). 

Staged ratings are not warranted, as the Veteran's left ankle symptomatology remained relatively consistent throughout the appeal, when resolving reasonable doubt in his favor as discussed above.  Any increases in severity were not sufficient to meet the criteria for a higher rating for any distinct period on appeal.  See Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1)  (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39   (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  After reviewing the VA examinations of April 2010, November 2012, and May 2015, the Board observes that the Veteran's condition has had no impact on his ability to work. 

The Veteran's disability of the left ankle is manifested by signs and symptoms such as pain, tenderness, and instability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's left ankle disability picture as described in his statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's left ankle disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

The Veteran's symptomatology is fully contemplated by the schedular rating criteria for these conditions, his disability picture is not exceptional or unusual, and the rating schedule is adequate.  Therefore, referral for consideration of an extra-schedular rating is not necessary for the Veteran's left ankle disability.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

A request for individual unemployability, whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Neither the Veteran nor the record has raised a request for individual unemployability.  In any event, the Veteran does not assert, and the evidence of record does not suggest, that he is unemployable solely due to the left ankle disability that is the subject of this appeal.  Further, the evidence does not suggest that the Veteran's combined service-connected disabilities (status post surgical repair of left ankle fracture, cervical strain with degenerative disc changes, tinnitus, residuals of traumatic brain injury, with combined evaluation of 30 percent), renders him unable to obtain or maintain substantially gainful employment.  The Board accordingly finds that a claim for total disability rating based on individual unemployability (TDIU) is not raised by the rating decision on appeal.

The preponderance of the evidence is against the claim for an increased rating for left ankle fracture, status post-surgical repair; there is no doubt to be resolved; and an increased rating for left ankle fracture, status post-surgical repair is not warranted.


ORDER

Entitlement to an increased rating in excess of 10 percent for left ankle fracture, status post-surgical repair is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


